Case 21-31119-mvl11 Doc 25 Filed 06/29/21                    Entered 06/29/21 13:55:08              Page 1 of 29




SIDLEY AUSTIN LLP
Thomas R. Califano (10369867)
Andres Barajas (pro hac vice application pending)
787 Seventh Avenue
New York, New York 10019
Telephone: (212) 839-5300
Facsimile: (212) 839-5599

Duston McFaul (24003309)
Charles M. Persons (24060413)
Maegan Quejada (24105999)
Jeri Leigh Miller (24102176)
Juliana L. Hoffman (24106103)
2021 McKinney Ave
Suite 2000
Dallas, Texas 75201
Telephone: (214) 981-3300
Facsimile: (214) 981-3400

Proposed Counsel for the Debtors and
Debtors in Possession

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


    In re:                                                           Chapter 11

    GVS TEXAS HOLDINGS I, LLC,                                       Case Nos. 21-31119-MVL
    and GVS PORTFOLIO I C, LLC, et al. 1                             through 21-31164-SGJ

                            Debtors.                                  (Joint Administration Requested)



                DECLARATION OF ROBERT D. ALBERGOTTI IN SUPPORT OF
             THE DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY PLEADINGS


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: GVS Texas Holdings I, LLC (7458); GVS Texas Holdings II, LLC (1225); GVS Portfolio
I, LLC (6441); GVS Portfolio I B, LLC (7171); GVS Portfolio I C, LLC (3093); WC Mississippi Storage Portfolio I,
LLC (0423); GVS Nevada Holdings I, LLC (4849); GVS Ohio Holdings I, LLC (6449); GVS Missouri Holdings I,
LLC (5452); GVS New York Holdings I, LLC (5858); GVS Indiana Holdings I, LLC (3929); GVS Tennessee
Holdings I, LLC (5909); GVS Ohio Holdings II, LLC (2376); GVS Illinois Holdings I, LLC (9944); and GVS
Colorado Holdings I, LLC (0408). The location of the Debtors’ service address is: 814 Lavaca Street, Austin, Texas
78701.
Case 21-31119-mvl11 Doc 25 Filed 06/29/21            Entered 06/29/21 13:55:08         Page 2 of 29




I, Robert D. Albergotti, being duly sworn, state the following under penalty of perjury:

               I am an independent director on the board of directors (the “Board”) of GVS

Portfolio I C, LLC and its affiliated debtors and debtors-in-possession in the above-captioned

chapter 11 cases (collectively, the “Debtors”). I have over forty years of experience in the

development and implementation of complex restructuring solutions through internal

reorganizations, asset dispositions, divisional shutdowns, and Chapter 11 restructurings.

               Prior to joining the Debtors’ Board as an independent director, I practiced law in

the Restructuring Group at the firm of Haynes and Boone, LLP for 38 years. I focused primarily

on representing companies that were undergoing or considering restructuring, but also obtained

significant experience representing creditors, lenders, equity security holders, and distressed asset

buyers. During my time at Haynes and Boone, LLP, I represented clients in a broad range of

industries. Notable engagements include serving as lead debtor counsel for American Healthcare

Management, Inc. bankruptcy in 1987-1989; representing bondholders in the National Benevolent

Association of the Christian Church (Disciples of Christ) bankruptcy in 2004; and acting as lead

debtor counsel in a number of middle-market retail and energy cases, as well as high-profile

aviation cases. In addition, I was retained by the California State Assembly to advise on the

California Electricity Crisis in 2001. Following my retirement in 2018, I was awarded the Lifetime

Achievement Award from the Bankruptcy Section of the Texas Bar. I have been a fellow to the

American College of Bankruptcy since the 1990s.

               I joined Haynes and Boone, LLP in 1980 after working at a small firm in North

Carolina for four years. I hold a B.A., cum laude, from the University of South Carolina, and a




                                                 2
Case 21-31119-mvl11 Doc 25 Filed 06/29/21             Entered 06/29/21 13:55:08        Page 3 of 29




M.A. and J.D. from Tulane University. At Tulane, I was Editor in Chief of the Tulane Law

Review. I was awarded Order of the Coif and the Deans Award for graduating first in my class.

               I have become generally familiar with the Debtors’ day-to-day operations and

business and financial affairs. Except as otherwise indicated herein, all statements set forth in this

declaration (the “Declaration”) are based on (a) my review of relevant documents and information

provided to me by advisors to the Debtors; and (b) my opinion based on my review of the Debtors’

operations and financial and business affairs, including my general knowledge of the industry in

which the Debtors operate. I am over the age of 18 and authorized to submit this Declaration on

behalf of the Debtors. If called upon to testify, I would testify competently to the facts set forth

herein.

               On June 17, 2021 (the “Subsidiaries Petition Date”) the Debtors, with the exception

of GVS Portfolio I C, LLC, filed these cases under chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Northern District of Texas

(the “Court”). On June 23, 2021, (the “Parent Petition Date” and, together with the Subsidiaries

Petition Date, the “Petition Date”), GVS Portfolio I C, LLC filed a petition for voluntary relief

under chapter 11 of the Bankruptcy Code in the Court in order to, along with the other Debtors,

preserve and maximize the value of the Debtors’ assets for the benefit of their stakeholders and

the estates.

               The Debtors operate as real estate holding companies as is described in greater

detail herein (the “GVS Portfolio”). As such, they did not require immediate consideration of the

typical panoply of emergency first day motions; however, the Debtors are requesting various forms

of relief pursuant to certain “first day” motions and applications (collectively, the “First Day




                                                  3
Case 21-31119-mvl11 Doc 25 Filed 06/29/21                    Entered 06/29/21 13:55:08              Page 4 of 29




Pleadings”).2 The relief requested in the First Day Pleadings is intended to allow the Debtors to

meet their obligations as debtors in possession. The Debtors are requesting, among other things,

that the Court: (a) approve the Debtors’ use of cash collateral, which will provide the liquidity

necessary for the Debtors to continue to operate their business during the chapter 11 cases; (b)

authorize the Debtors to continue paying in full certain prepetition claims in the ordinary course

of business, including prepetition tax and utilities claims; (c) authorize the Debtors to continue

using their existing lockbox and cash management, and operating bank accounts and funding for

employees of Great Value Storage, LLC; and (d) authorize the implementation of certain

administrative procedures to minimize any disruption to the Debtors’ business as a result of the

commencement of the chapter 11 cases.

                 I submit this Declaration to provide an overview of the Debtors and their business,

and to provide information in support of the Debtors’ chapter 11 petitions and the First Day

Pleadings. I am familiar with the contents of each the First Day Pleadings and I believe that the

relief requested in each First Day Pleading: (a) is necessary to preserve and maximize the value of

the Debtors’ estates; (b) is essential to the successful reorganization of the Debtors; and (c) serves

the best interests of the Debtors’ estates, creditors, and other parties in interest.

                                               Preliminary Statement

                 The property portfolio owned by the Debtors was assembled over a 10-year period

by the Debtors’ sponsor. The property portfolio amounts to one of the largest self-storage facility

operations in the nation. The Debtors have more than 64 facilities around the country, including

six in the DFW Metroplex.



2
  A full list of First Day Pleadings are included in Part IV of this Declaration. Unless otherwise defined herein,
capitalized terms in this Declaration shall have the meanings ascribed to them in the respective First Day Pleading.
                                                         4
Case 21-31119-mvl11 Doc 25 Filed 06/29/21            Entered 06/29/21 13:55:08         Page 5 of 29




               The GVS Portfolio is competitive with other self-storage brands and historically

performed at above-market levels. Nevertheless, the Debtors were forced into bankruptcy to

preserve their enterprise value and protect against a foreclosure process which would have neither

preserved nor maximized value for estate stakeholders.

                Because of unanticipated developments (described more fully in paragraphs 31-

34, below), a series of defaults occurred that culminated in a foreclosure attempt by the Mezzanine

2 Lender (as hereafter defined), leading to the filing of the GVS I B Case. After the GVS I B Case

was dismissed as a “two-party dispute” between GVS Portfolio I B, LLC and RREF III Storage

LLC (“RREF”), material circumstances changed, including a series of additional defaults at each

level of debt (thereby implicating interests of each of the Debtors) and the scheduling of a second

foreclosure sale.

               Part I of this Declaration summarizes the Debtors’ history and operations. Part II

describes the Debtors’ capital structure. Part III discusses the events and circumstances leading to

the commencement of these chapter 11 cases, including the action pending in New York Court (as

hereafter defined) and the GVS I B Case (as hereafter defined). Part IV sets forth the relevant facts

in support of each of the First Day Pleadings.

                                         PART I
                               Company History and Operations

               Overview of Operations

               The Debtors are limited liability companies with the principal business of owning

a wide array of properties functioning principally as self-storage and parking facilities. The

Debtors are controlled by their Board of Directors, which consists of myself as an independent

director, Richard Arthur, an independent director, Colleen De Vries, an independent director, and

Mr. Natin Paul, principal shareholder of the Debtors’ ultimate corporate parent. The storage

                                                 5
Case 21-31119-mvl11 Doc 25 Filed 06/29/21               Entered 06/29/21 13:55:08        Page 6 of 29




facilities are managed pursuant to certain property management agreements with Great Value

Storage, whose principal shareholder is also Mr. Paul. Although the Debtors do not directly

employ the on-site property managers, the Debtors are responsible for the payment of all

operational expenses, including employee wage costs for property managers, maintenance and

repair costs, and/or other capital expenditure expenses that are necessary to manage the business

and otherwise operate the facilities for the purpose of renting storage to consumers. The Debtors

have approximately 64 storage locations in Texas, Colorado, Illinois, Indiana, Mississippi,

Missouri, Nevada, New York, Ohio, and Tennessee.

                  Each of the Debtors are directly or indirectly owned by GVS Portfolio I, LLC, GVS

Portfolio I B, LLC, and GVS Portfolio I C, LLC. The Debtors’ current organizational chart is set

forth more fully in Part II.A., below.

                  Since their formation, the Debtors and their non-Debtor operating affiliates have

generated revenue and marketed their services as “Great Value Storage,”3 and maintain

approximately 30,811 units, totaling 4,103,764 square feet. The storage units offer secure storage

with 24-hour security systems, both climate controlled and non-climate controlled; RV, car, and

boat parking; moving and storage supplies; and moving truck rentals. In addition to conventional

storage units, the GVS Portfolio includes 1,380 covered and uncovered vehicle parking units;

thirteen office, warehouse and retail commercial spaces; four campsites; seven billboards; and two

cell tower leases.

                  The Debtors directly or indirectly own the real property where the storage facilities

are located and are responsible for the payment of all operational expenses, including, but not

limited to, certain repair and maintenance, property insurance, and tax obligations. However, a


3
    www.greatvaluestorage.com.
                                                    6
Case 21-31119-mvl11 Doc 25 Filed 06/29/21                 Entered 06/29/21 13:55:08           Page 7 of 29




non-Debtor affiliate, Great Value Storage, LLC, is responsible for the leasing and management of

the storage facilities. The Debtors generate revenue through the regular and periodic collection of

rents from the thousands of tenants who lease storage space at the properties.

                   The Debtors’ Board of Directors

                   Prior to the Petition Date, the Debtors board consisted of Natin Paul, who held three

seats, and independent directors Richard Arthur and Colleen De Vries. Mr. Arthur and Ms. De

Vries were appointed as part of the Debtors’ financing structure at the direction of the Debtors’

initial lenders.

                   As the need for the filings became more imminent, I was approached to serve as

independent director with primary oversight responsibility for the Debtors’ restructuring efforts.

Accordingly, I was appointed to the Board for the Debtors on June 16, 2021 and June 23, 2021.4

The Debtors’ Board now consists of myself, Mr. Paul, Mr. Arthur, and Ms. De Vries.

                   My appointment as an independent director was to facilitate the filing and

independent supervision of these cases. As lead independent director, I have been granted primary

responsibility for the restructuring process. I began familiarizing myself with the Debtors’

business operations and capital structure immediately upon my appointment. I reviewed key

documents, including but not limited to, prior valuations, the Debtors’ organizational documents

and cash management agreements, and relevant loan documents and default notices with respect

to each level of debt. Based upon this preliminary review, I supported the filing of these chapter




4
  On June 16, 2021, I was appointed to the Board of GVS Texas Holdings I, LLC; GVS Texas Holdings II, LLC; GVS
Portfolio I, LLC; GVS Portfolio I B, LLC; WC Mississippi Storage Portfolio I, LLC; GVS Nevada Holdings I, LLC;
GVS Ohio Holdings I, LLC; GVS Missouri Holdings I, LLC; GVS New York Holdings I, LLC; GVS Indiana Holdings
I, LLC; GVS Tennessee Holdings I, LLC; GVS Ohio Holdings II, LLC; GVS Illinois Holdings I, LLC; and GVS
Colorado Holdings I, LLC. On June 23, 2021, I was appointed to the Board for GVS Portfolio I C, LLC.
                                                      7
Case 21-31119-mvl11 Doc 25 Filed 06/29/21                    Entered 06/29/21 13:55:08              Page 8 of 29




11 cases to preserve existing value and to provide a forum that would facilitate a productive

restructuring.

                 In my capacity as an independent director, I intend to work with the Debtors’ team

of professionals to evaluate various strategic alternatives for reinstating, refinancing and/or

restructuring their existing debt and potentially pursue a competitive marketing process if we

determine a sale is in the best interest of these estates. In addition, I will work with the Debtors’

investment bankers, Houlihan Lokey, Inc. (“Houlihan”) to secure access to needed capital, develop

a business plan for a swift emergence, and provide general support with respect to the Debtors’

restructuring efforts. The full terms of my engagement are attached hereto as Exhibit A.

                 The Debtors’ Investment Bankers

                 On June 12, 2021, the Debtors engaged Houlihan to provide investment banking

services in preparation for the filing of these cases and through the pendency of the bankruptcy.5

The Board’s goal is to work with Houlihan to formulate, evaluate and implement a reinstatement,

recapitalization or restructuring of the Debtors existing debt obligations and other liabilities to

establish a sustainable long-term capital structure suitable to the Debtors’ operations.

                                                 PART II
                                              Capital Structure

                 The following is an approximate overview of the Debtors’ consolidated capital

structure as of the Petition Date:




5
 The Debtors’ Application Pursuant to 11 U.S.C. §§ 327(a) and 328(a) and Fed. R. Bankr. P. 2014(a) to Retain and
Employ Houlihan Lokey, Inc. as Investment Banker to the Debtors Effective as of the Petition Date is forthcoming and
will be filed at a later date.
                                                         8
Case 21-31119-mvl11 Doc 25 Filed 06/29/21                    Entered 06/29/21 13:55:08             Page 9 of 29




                                                            Amount Interest
                       Description                          ($mm)     Rate             Maturity
              Senior CMBS                                     $110.0 4.140%            Dec. 2023
              Mezzanine 1                                    $103.0      5.500%         Dec. 2023
              Mezzanine 2                                    $115.2      8.715%         Dec. 2023
                                       6
              Total Secured Debt                             $328.2

             The Loan Facilities

                 On or about November 30, 2018, the original lender, UBS AG (“UBS”) made three

loans related to the GVS Portfolio, including a $110 million mortgage facility at the property-

entity level serviced by the Servicer (as defined below) (the “Mortgage Loan”), a $103 million

mezzanine loan (the “Mezz 1 Loan”) to GVS Portfolio I, LLC (“GVS”) now held by ESS-GV

Holdings LLC (an affiliate of Extra Space Storage, a competitor of the Debtors), and the

consolidated mezzanine facility of $82 million in principal to GVS Portfolio I B, LLC (the “Mezz

2 Loan” and, collectively with the Mortgage Loan and Mezz 1 Loan, the “Loans”), which is now

held by RREF. A depiction of the Debtors’ capital structure, as evidenced in the organization

chart, is as follows:




6
 The amounts set forth herein represent estimates of amounts claimed by the Lenders as of the Petition Date and are
subject to the Debtors’ internal verification. The Debtors reserve all rights to amend, supplement, modify and/or
dispute such estimates at a later date.
                                                        9
Case 21-31119-mvl11 Doc 25 Filed 06/29/21                    Entered 06/29/21 13:55:08           Page 10 of 29




                            Mortgage Loan

                  UBS originated the Mortgage Loan in the amount of $110 million to twelve of the

 Debtors7 (collectively, the “Mortgage Borrowers”), which was evidenced by those certain

 promissory notes dated November 30, 2018, including Note A-1-1, Note A-1-2, Note A-3, Note

 A-4, Note A-5, and Note-6, as they may have been amended, restated, and/or replaced

 (collectively, the “Notes”). The Mortgage Loan is secured by a first-priority mortgage and security

 interest in all real and personal property then owned or thereafter acquired, including but not

 limited, to the real property owned by each of the Mortgage Borrowers; bank accounts and deposit

 accounts; and the rents received in connection with the operation of the Mortgage Borrowers’

 business (collectively, the “Collateral”). In addition, as part of the Mortgage Loan, the Mortgage

 Borrowers collaterally assigned to UBS those certain property management agreements by and


 7
   The Mortgage Borrowers as defined herein consist of GVS Texas Holdings I, LLC; WC Mississippi Storage Portfolio
 I, LLC; GVS Nevada Holdings I, LLC; GVS Ohio Holdings I, LLC; GVS Missouri Holdings I, LLC; GVS New York
 Holdings I, LLC; GVS Indiana Holdings I, LLC; GVS Tennessee Holdings I, LLC; GVS Texas Holdings II, LLC;
 GVS Ohio Holdings II, LLC; GVS Illinois Holdings I, LLC; and GVS Colorado Holdings I, LLC.
                                                        10
Case 21-31119-mvl11 Doc 25 Filed 06/29/21                    Entered 06/29/21 13:55:08           Page 11 of 29




 between each Mortgage Borrower and Great Value Storage, LLC (individually and/or collectively

 as the context requires, the “Property Management Agreement”), which provide for the

 management and day-to-day operation of the Mortgage Borrowers’ businesses at each of the real

 property locations. UBS perfected its security interest in the Collateral through filings with the

 applicable local and state registries and/or control. The Notes are currently held by Wells Fargo

 Bank, National Association (“Wells Fargo”), as Trustee, for the benefit of the Registered Holders

 of UBS Commercial Mortgage Trust 2018-C15 Commercial Mortgage Pass-Through Certificates,

 Series 2018- C15 and Wilmington Trust, National Association, as Trustee, for the benefit of Wells

 Fargo Commercial Mortgage Trust 2019-C50 Commercial Mortgage Pass-Through Certificates,

 Series 2019-C50 (the “Mortgage Loan Lender”). Midland Loan Services, a division of PNC Bank,

 National Association, services the Mortgage Loan on behalf of the Mortgage Loan Lender (the

 “Servicer”).8     As of the Petition Date, approximately $110 million in principal remains

 outstanding.

                            Mezz 1 Loan

                  UBS originated the Mezz 1 Loan in the amount of $103 million to GVS Portfolio

 I, LLC (the “Mezz 1 Borrower”), which owns 100% of the membership interests in the Mortgage

 Borrowers. The Mezz 1 Loan is secured by Mezz 1 Borrower’s interests in the Mortgage

 Borrowers and is currently held by ESS-GV Holdings LLC (the “Mezz 1 Lender,” and together

 with the Mortgage Loan Lender, the “Senior Lenders”). As of the Petition Date, approximately

 $103 million in principal remained outstanding on the Mezz 1 Loan.




 8
  At the time this cash management system was implemented, the mortgage servicer was Wells Fargo, but subsequently
 switched to Midland in January, 2020.
                                                        11
Case 21-31119-mvl11 Doc 25 Filed 06/29/21              Entered 06/29/21 13:55:08    Page 12 of 29




                  The Mortgage Borrower and Mezz 1 Borrower executed pledge agreements and

 promissory notes in respect of their interests in property.

                         Mezz 2 Loan

                  UBS originated the initial Mezz 2 Loan in the amount of $63 million to GVS

 Portfolio I B, LLC (the “Mezz 2 Borrower”), the repayment of which is secured by its membership

 interests in the Mezz 1 Borrower and is evidenced by that certain Mezzanine 2 Loan Agreement

 dated as of November 30, 2018 (the “Mezz 2 Loan Agreement”). UBS subsequently assigned the

 Mezz 2 Loan to Teachers Insurance Annuity Association of America (“TIAA”), which executed

 that certain Omnibus Amendment to the Mezz 2 Loan Agreement, dated January 7, 2019,

 increasing the principal amount of the Mezz 2 Loan by $19 million. As further explained below,

 RREF is the current holder of the Mezz 2 Loan. According to the Debtors’ books and records,

 there was approximately $82 million in principal outstanding under the Mezz 2 Loan as of the

 Petition Date.

                  In addition, the Mortgage Loan Lender, Mezz 1 Lender and Mezz 2 Lender are all

 parties to that certain intercreditor agreement (the “ICA”) dated as of November 30, 2018. Among

 other things, the ICA places certain restrictions on the transfers of the Mezz 1 and Mezz 2 Loans,

 meaning they cannot sell their interests absent certain notices or consents, in addition to other

 compliance.

                  Debt Service through the Cash Management Waterfall Distribution

                  At the time the Loans were originated, UBS implemented a cash management

 structure whereby the rents and other payments owed to the Mortgage Borrowers are deposited

 into a lockbox account in the name of GVS Texas Holdings I, LLC, which is under the control of

 the Servicer. Since approximately December 2019, each month, on the Monthly Payment Date


                                                  12
Case 21-31119-mvl11 Doc 25 Filed 06/29/21                       Entered 06/29/21 13:55:08            Page 13 of 29




 (which is typically the 6th of each month), the Servicer applies available funds in the Lockbox

 Account to pay the interest, fees, and expenses on its facility, reserves for escrows, other expenses

 including the Debtors’ operating expenses, and if there are no intervening defaults, remits funds

 to the Mezz 1 Lender and then to the Mezz 2 Lender for each of their respective loan payments.

 If there are no intervening defaults, the cash management bank. In the event excess cash remains

 following all of the payments above, such cash is swept into a subaccount (the “Excess Cash

 Subaccount”), also controlled by the Servicer. The Servicer effectively controls the funds, and a

 late payment under a senior loan can initiate a default on the junior debt if payment is not properly

 remitted from the lockbox.

                                                  PART III
                                    Events Leading to the Chapter 11 Cases

                The New York State Court Action

                     GVS Portfolio I B, LLC initiated an action against TIAA, as Mezz 2 Lender, in the

 New York State Supreme Court (the “NY Court”) on August 27, 2020,9 which sought to enjoin

 TIAA from pursuing the foreclosure sale. The NY Court initially granted the motion and enjoined

 TIAA from foreclosing, finding the sale to be commercially unreasonable. The NY Court ordered

 the parties to meet and confer as to the terms of the foreclosure auction, which resulted in the entry

 of a stipulation (the “Stipulation”)10 memorializing the terms of the sale.

                     It is my understanding that, two days prior to the rescheduled foreclosure auction,

 TIAA sold the Mezz 2 Loan to RREF without notice to the Mezz 2 Borrower. Based on

 information gleaned from the Debtors and prior pleadings, the Debtors obtained a temporary


 9
     GVS Portfolio I B, LLC v. Teachers Ins. Annuity Assoc. of Am., No. 654095/2020 (N.Y. Sup. Ct. Oct. 5, 2020).
 10
   See GVS Portfolio I B, LLC v. Teachers Ins. Annuity Assoc. of Am., No. 654095/2020, NY Sup. Ct. D.I. 1112 (N.Y.
 Sup. Ct. Oct. 5, 2020) (Stipulation Regarding Terms of UCC Sale, Notice of UCC Sale and Confidentiality
 Agreement).
                                                           13
Case 21-31119-mvl11 Doc 25 Filed 06/29/21                     Entered 06/29/21 13:55:08              Page 14 of 29




 restraining order, arguing the sale to RREF violated the terms of the Stipulation and did not provide

 adequate notice as required under the Mezz 2 Loan documents. The Debtors’ were unsuccessful

 in their attempts to enjoin this sale after the expiration of the initial temporary restraining order.

                    The Delaware Bankruptcy

                    On April 12, 2021, GVS Portfolio I B, LLC filed for bankruptcy (the “GVS I B

 Case”)11 in the District of Delaware Bankruptcy Court (the “Delaware Court”). Shortly thereafter,

 RREF commenced an action in the NY Court against the Mezz 2 guarantor, Natin Paul, seeking

 payment in full of the outstanding principal due under the Mezz 2 Loan.12 GVS Portfolio I B, LLC

 was the sole debtor in the GVS I B Case, making RREF the only secured creditor. I was informed

 that the subsidiaries of GVS Portfolio I B, LLC – each of which is a Debtor in these chapter 11

 cases – were not debtors in the GVS I B Case because, at the time, the senior lenders had not

 declared a default such that the affiliates were facing impact on their cash flows or the threat of

 full cash sweep by the senior Mortgage Lender.

                    On April 26, 2021, RREF filed a motion seeking dismissal of the GVS I B Case,

 arguing the GVS Portfolio Case was not filed in good faith and seeking a lift stay.13 On the issue

 of good faith, it is my understanding that RREF argued that the dispute was two-party dispute.

 The Court then elected to bifurcate RREF’s relief sought and only hear its “good faith” arguments

 at a threshold matter.

                    Based on my review of the pleadings, hearing transcript and Judge Sontchi’s

 decision on the issue of dismissal for lack of good faith, the case was dismissed upon the Delaware




 11
      In re GVS Holdings I B, LLC, Case No. 21-10690 (Sontchi).
 12
      See RREF III Storage LLC v. Natin Paul, Index No. 0652558/2021 (N.Y. Sup. Ct. Apr. 16, 2021.
 13
      GVS Portfolio Case [ECF No. 8].
                                                         14
Case 21-31119-mvl11 Doc 25 Filed 06/29/21                      Entered 06/29/21 13:55:08              Page 15 of 29




 Court’s finding that, from an objective perspective, the conflict between the GVS Portfolio I B,

 LLC debtor and RREF was essentially a two-party dispute: GVS Portfolio I B, LLC – as the sole

 debtor – had a single asset, only one secured creditor, and no cash or income beyond the cash

 management waterfall. The Delaware Court deflected a deeper analysis and deferred to the New

 York Court’s denial of the injunction, but expressed skepticism about RREF’s aggressive

 behavior.14 The GVS Portfolio Case was dismissed on June 4, 2021.15 A copy of Judge Sontchi’s

 memorandum opinion is attached hereto as Exhibit B.

                   The Current Bankruptcy

                            Material Change In Circumstances Since the GVS Portfolio I B, LLC Case

                   On or around May 6, 2021, the Mortgage Loan Lender issued a notice of default

 requesting confirmation of certain reporting and property repairs that were required under the

 Mortgage Loan.         The Mortgage Borrowers promptly responded to the notice and initiated

 discussions with the Mortgage Loan Lender to remedy the issues. Despite these conversations,

 the Mortgage Loan Lender issued another letter on June 4, 2021 detailing certain liens and other

 property-level items that needed to be cleared. The Mortgage Loan Lender immediately withheld

 all of the cash revenues in the Lockbox preventing payment to the Mezz 1 Lender, thereby

 triggering a default under the Mezz 1 Loan.

                   The Mezz 1 Lender issued a default notice for missing the monthly payment due to

 the Mortgage Loan Lender’s withholding, and the Mezz 1 Borrowers immediately began efforts

 to remedy the defaults.



 14
   GVS Portfolio Case [ECF No. 86] (Memorandum Order Granting Motion to Dismiss Case) (“What also causes
 pause is RREF’s aggressive behavior in calling defaults over one late (and cured) payment, but again, that is something
 for the New York state court to consider.”).
 15
      Id.
                                                          15
Case 21-31119-mvl11 Doc 25 Filed 06/29/21                   Entered 06/29/21 13:55:08          Page 16 of 29




                  RREF then re-noticed its foreclosure sale to be held on June 17th at 9:00 a.m.

 Central Time. Only days before the rescheduled sale, RREF increased its payoff demand by

 approximately $14,150,303.86. Facing the defaults at the senior level, senior mezzanine level

 RREF’s increased demand, and RREF’s UCC foreclosure sale, there became the need to protect

 the estates for all Debtors.

                  Given the Debtors’ capital structure: the cash trap at the senior level affecting the

 Mezz 1 Loan, the unresolvable issues with the Mezz 2 Lender and imminent foreclosure, and the

 inability to efficiently restructure out of court in light of the intercreditor and related approvals, I

 believe that filing these chapter 11 cases was necessary to preserve the value of the entire GVS

 Portfolio—which I understand to be over $450 million based on preliminary valuations16—and

 effectuate a holistic restructuring across the entire debt stack.

                           Debtors’ Need For Chapter 11 Relief

                  As explained herein, the Debtors’ circumstances have changed materially since the

 filing of the GVS I B Case, namely: (i) the Mortgage Loan Lender and the Mezz 1 Lender

 (although subsequently cured) had each declared defaults under their respective loan documents,

 trapping all of the Debtors’ cash and (ii) RREF re-noticed its UCC foreclosure sale of the

 Mezzanine Borrower’s interests, which would result in a substantial loss of equity in the Debtors’

 overall portfolio.

                  Considering these circumstances, and guided by our goals of preserving value and

 protecting the Debtors and their respective storage facilities until the disruption of the business

 from the pandemic can be remedied, the Debtors have filed these chapter 11 cases to restructure



 16
   The Debtors have three appraisals that were conducted prepetition by CBRE Group, Inc., Eastdil Secured and
 Newmark Knight Frank, but are currently working with myself and their advisors to provide an updated valuation.
                                                       16
Case 21-31119-mvl11 Doc 25 Filed 06/29/21              Entered 06/29/21 13:55:08        Page 17 of 29




 the Debtors’ business around three core objectives: (i) obtaining the time to determine whether a

 refinance of the capital structure or a sale of the underlying properties best preserves value for all

 stakeholders; (ii) exploring strategic alternatives to maximize the Debtors’ value on a go-forward

 basis; and (iii) preserving the equity value above the debt to turn the Debtors toward profitability

 upon emergence.

                Based on conversations with Houlihan Lokey, I believe there is substantial value in

 these Debtors that can only be recognized through a comprehensive restructuring of the Debtors’

 funded debt obligations through the chapter 11 process.

                         Cash Collateral Negotiations




                                           PART IV
                        Relevant Facts in Support of First Day Pleadings

                The Debtors have filed several First Day Pleadings, consisting of administrative

 motions and motions relating to the Debtors’ transition into chapter 11. The Debtors’ advisors

 believe, and I agree, that the approval of each First Day Pleading is an important element of the

 Debtors’ reorganization efforts. I have reviewed each of the First Day Pleadings, including the

 exhibits thereto, or had their contents explained to me by the Debtors’ personnel and advisors,

 including the exhibits thereto. With respect to the First Day Pleadings set forth below, I believe

 that the Debtors would suffer immediate and irreparable harm absent the ability to obtain the relief

                                                  17
Case 21-31119-mvl11 Doc 25 Filed 06/29/21               Entered 06/29/21 13:55:08      Page 18 of 29




 requested in such First Day Pleading. Factual information with respect to each First Day Pleading

 is provided below and in each First Day Pleading. Capitalized terms, to the extent not defined in

 this Part IV, shall have the meanings ascribed to such terms in the respective First Day Pleadings.

           A.       Administrative Motions

                           Amended Emergency Motion of Debtors Pursuant to Bankruptcy Rule
                           1015(b) and Local Rule 1015-1 for Order Directing Joint Administration of
                           Chapter 11 Cases (the “Joint Administration Motion”)17

                    Through the Joint Administration Motion, the Debtors seek entry of an order

 directing joint administration of these chapter 11 cases for procedural purposes. Because the

 Debtors’ financial affairs and business operations are closely related, many of the motions,

 hearings, and orders in the bankruptcy proceedings will affect all of the Debtors. The entry of an

 order directing joint administration of these chapter 11 cases will reduce fees and costs by avoiding

 duplicative filings and objections without harming the substantive rights of any party in interest.

                    Joint administration will significantly reduce the volume of paper that otherwise

 would be filed with the Clerk of the Court, because it will avoid the preparation, replication,

 service, and filing, as applicable, of duplicative notices, applications, and orders. Accordingly, I

 respectfully ask the Court to grant the relief requested in the Joint Administration Motion.

                           Amended Emergency Motion for Entry of an Order (I) Authorizing the
                           Debtors to File a Consolidated Matrix and a Consolidated List of the 30
                           Largest Unsecured Creditors and (II) Authorizing the Debtors to Redact
                           Certain Personal Identification Information of Directors (the
                           “Consolidated Creditor List Motion”)18

                    Through the Consolidated Creditor List Motion, the Debtors seek entry of an order

 (i) authorizing the Debtors to file the Consolidated Creditor Matrix and the Consolidated Top 30



 17
      ECF No. 13.
 18
      ECF No. 15.
                                                   18
Case 21-31119-mvl11 Doc 25 Filed 06/29/21                 Entered 06/29/21 13:55:08       Page 19 of 29




 Creditors List; and (ii) authorizing the Debtors to redact certain personal identification information

 of employees and directors. Because segregating and converting their computerized records to a

 Debtor-specific creditor matrix format would be an unnecessarily burdensome task and result in

 duplicate mailings, I believe that permitting the Debtors to maintain a single consolidated list of

 creditors, in lieu of filing a separate creditor matrix for each Debtor will help alleviate

 administrative burdens, costs, and the possibility of duplicative service. I also believe that

 redaction of the personal information of the Debtors’ current and former directors is necessary to

 protect such information from identity theft or other misuse.

                    Accordingly, I respectfully ask the Court to grant the relief requested in the

 Consolidated Creditor List Motion.

                           Amended Emergency Motion for Order Extending the Time to File
                           (I) Schedules of Assets and Liabilities, (II) Schedules of Current Income and
                           Expenditures, (III) Schedules of Executory Contracts and Unexpired
                           Leases, and (IV) Statements of Financial Affairs (the “Schedules and
                           Statements Extension Motion”)19

                    Through the Schedules and Statements Extension Motion, the Debtors seek entry

 of an order extending the deadline by which the debtors must file their schedules of assets and

 liabilities, schedules of current income and expenditures, schedules of executory contracts and

 unexpired leases, and statements of financial affairs by 20 days, for a total of 34 days from the

 Petition Date.

                    I submit that good and sufficient cause for granting an extension of time to file the

 Schedules and Statements exists. To prepare the Schedules and Statements, the Debtors must

 compile information from books, records, and documents relating to creditor claims, as well as the

 Debtors’ assets and contracts. This information is voluminous and collecting the necessary


 19
      ECF No. 16.
                                                     19
Case 21-31119-mvl11 Doc 25 Filed 06/29/21                Entered 06/29/21 13:55:08      Page 20 of 29




 information requires an significant expenditure of time and effort on the part of the Debtors and

 their professional advisors in the near term, when these resources would be best used to focus on

 negotiating the potential refinancing discussed herein and facilitating the transition of the Debtors

 into chapter 11.

                    Although the Debtors have commenced the process that will enable them to prepare

 and finalize the Schedules and Statements, the Debtors anticipate that they may require at least 20

 additional days to complete the Schedules and Statements. The Debtors therefore request that the

 Court extend the 14-day period for an additional 20 days for cause shown. Accordingly, I

 respectfully ask the Court to approve the Schedules and Statements Extension Motion.

                           Emergency Application of Debtors Pursuant to 28 U.S.C. §156(c), 11
                           U.S.C. §§ 105(a), 327, and 503(b), Fed. R. Bankr. P. 2002(f), 2014(a), and
                           2016, and Local Rule 2014-1 for Appointment of Omni Agent Solutions as
                           Claims, Noticing, and Solicitation Agent Nunc Pro Tunc to the Petition
                           Date (the “Claims Agent Application”)20

                    Through the Claims Agent Application, the Debtors seek entry of an order

 appointing Omni Agent Solutions (“Omni”) as claims, noticing, and solicitation agent (“Claims

 Agent”) in the Debtors’ chapter 11 cases, effective nunc pro tunc to the Petition Date.

                    I believe that the Debtors’ selection of Omni to act as Claims Agent is appropriate

 under the circumstances and is in the best interest of the estates. The terms of Omni’s retention

 were negotiated at arm’s length, and Omni was chosen after six engagement proposals were

 considered by the Debtors and their advisors. Omni’s rates are competitive and comparable to the

 rates charged by their competitors for similar services.

                    The Debtors anticipate that there will be hundreds of persons and entities to be

 noticed and that many of these parties will file claims. In view of the number of anticipated


 20
      ECF No. 18.
                                                    20
Case 21-31119-mvl11 Doc 25 Filed 06/29/21              Entered 06/29/21 13:55:08    Page 21 of 29




 claimants and the complexity of the Debtors’ business, they respectfully submit that the

 appointment of a claims and noticing agent will provide the most effective and efficient means of,

 and relieve the Debtors and/or the Clerk of the administrative burden of, noticing and soliciting

 and tabulating votes, and is in the best interests of both the Debtors’ estates and creditors.

 Accordingly, I respectfully ask the Court to approve the Claims Agent Application.

           B.       Motions Relating to Business Operations for First Day Relief

                          Emergency Motion of the Debtors for Entry of Interim and Final Orders
                          Authorizing the Use of Cash Collateral and Granting Related Relief
                          (the “Cash Collateral Motion”)21




 21
      ECF No. 19.
                                                  21
Case 21-31119-mvl11 Doc 25 Filed 06/29/21            Entered 06/29/21 13:55:08      Page 22 of 29




                For the reasons set forth herein and in the Cash Collateral Motion, I believe that

 access to the use of Cash Collateral is in the best interests of the Debtors’ estates and all

 stakeholders, is fair and appropriate under the circumstances, and therefore should be approved.




                                                22
Case 21-31119-mvl11 Doc 25 Filed 06/29/21               Entered 06/29/21 13:55:08     Page 23 of 29




                           Emergency Motion of Debtors for Entry of Order (I) Authorizing Use of
                           Cash Management System; (II) Authorizing Applicable Banks and Other
                           Financial Institutions to Honor and Process Related Checks and Transfers;
                           (III) Authorizing Continuation of Intercompany Transactions; (IV) Waiving
                           Requirements of Section 345 of the Bankruptcy Code; and (V) Granting
                           Related Relief (the “Cash Management Motion”)22

                    Through the Cash Management Motion, the Debtors seek entry of interim and final

 orders: (i) authorizing the Debtors to (a) use the streamlined cash management system (the “Cash

 Management System”), including existing bank accounts, and (b) honor certain prepetition

 obligations related thereto; (ii) authorizing applicable banks and other financial institutions to

 honor and process related checks and transfers; (iii) authorizing the Debtors to continue, in the

 ordinary course of business, transactions between and among the Debtors (the “Intercompany

 Transactions”); (iv) waiving requirements of section 345 of the Bankruptcy Code; and

 (v) granting related relief, including scheduling a final hearing.




                    Use of the streamlined Cash Management System will facilitate the Debtors’

 transition into chapter 11 by, among other things, avoiding administrative expenses and

 inefficiencies associated with disrupting this system and minimizing delays in the payment of

 postpetition obligations. On behalf of the Debtors, I respectfully submit that, because the Debtors

 use appropriate mechanisms to ensure that unauthorized payments will not be made on account of



 22
      ECF No. 22.
                                                   23
Case 21-31119-mvl11 Doc 25 Filed 06/29/21                 Entered 06/29/21 13:55:08       Page 24 of 29




 prepetition obligations, maintaining the Cash Management System, including the Bank Accounts,

 will not harm parties in interest.

                    I believe that requiring the Debtors to implement changes to the Cash Management

 System at this critical stage of these cases would be expensive, impose needless administrative

 burdens on the Debtors, disrupt the Debtors’ operations, and affect the Debtors’ ability to

 maximize value.

                            Emergency Motion of the Debtors For Entry of Interim and Final Orders
                            (I) Authorizing the Debtors To Pay Certain Prepetition Taxes and (II)
                            Granting Related Relief (the “Tax Motion”)23

                    Through the Tax Motion, the Debtors seek a final order (i) authorizing, but not

 directing, the Debtors, in their discretion, to pay (or use tax credits to offset) the Taxes, (ii)

 authorizing financial institutions to honor and process related checks and transfers, and (iii)

 granting related relief.

                    In the ordinary course of business, the Debtors collect, withhold, and incur various

 types of taxes and fees as described in the Tax Motion. The Debtors remit the Taxes to various

 federal, state, and local government entities. The Debtors must continue to pay the Taxes to avoid

 potential costly distractions during these chapter 11 cases. Specifically, the Debtors’ failure to pay

 the Taxes could adversely affect the Debtors’ estates because the governmental authorities could

 file liens, seek to lift the automatic stay, or seek to impose penalties on the Debtors’ directors or

 officers, thereby diverting their attention from the administration of the Debtors’ chapter 11 cases.

                    I believe that the relief requested in the Tax Motion is in the best interests of the

 Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors to




 23
      ECF No. 21.
                                                     24
Case 21-31119-mvl11 Doc 25 Filed 06/29/21                 Entered 06/29/21 13:55:08      Page 25 of 29




 continue to operate their businesses in chapter 11 without disruption. Accordingly, on behalf of

 the Debtors, I respectfully ask the Court to grant the relief requested in the Tax Motion.

                           Emergency Motion of Debtors Pursuant to 11 U.S.C. §§ 366 and 105(a)
                           For Entry of a Final Order (I) Prohibiting Utility Providers From Altering,
                           Refusing, or Discontinuing Utility Service; (II) Determining Adequate
                           Assurance of Payment for Future Utility Services; (III) Establishing
                           Procedures for Determining Adequate Assurance of Payment; and (IV)
                           Granting Related Relief (the “Utilities Motion”)24

                    Through the Utilities Motion, the Debtors seek a final order (i) prohibiting the

 Debtors’ utility providers (the “Utility Providers”) from altering, refusing, or discontinuing service

 to the Debtors, except as set forth in the Utilities Motion; (ii) determining adequate assurance of

 payment for future utility services; (iii) establishing procedures for determining adequate

 assurance of payment to the Utility Providers; and (iv) granting related relief.

                    In the ordinary course of business, the Debtors incur utility expenses, including

 electricity, natural gas, water, and telecommunications (including internet and cable). The Debtors

 make utility payments by direct payment to a Utility Provider providing such services.

                    The Debtors intend to pay all postpetition obligations owed to the Utility Providers

 in a timely manner and anticipate having sufficient funds to do so. Nevertheless, to provide the

 Utility Providers with adequate assurance pursuant to section 366 of the Bankruptcy Code, the

 Debtors propose depositing into a segregated account at Wells Fargo for the benefit of the Utility

 Providers (the “Adequate Assurance Account”), cash in an amount equal to two weeks of the

 Debtors’ average cost of utility services for a one-month period, less any deposits or letters of

 credit already held by Utility Providers (the “Adequate Assurance Deposit”). Based on this




 24
      ECF No. 17.
                                                     25
Case 21-31119-mvl11 Doc 25 Filed 06/29/21                 Entered 06/29/21 13:55:08     Page 26 of 29




 formula, the Debtors estimate that the total amount of the Adequate Assurance Deposit should

 equal $37,500.

                  Additionally, the Debtors seek approval of their proposed Adequate Assurance

 Procedures. These procedures allow Utility Providers to request adequate assurance for unpaid

 Utility Services and additional adequate assurance when they believe the proposed amount is not

 sufficient. This ensures that all key stakeholder groups obtain notice of such request before it is

 honored.

                  Furthermore, the Debtors request that Utility Providers be prohibited from refusing

 or disrupting Utility Services, for any duration. Preserving utility services on an uninterrupted

 basis is essential to the Debtors’ ongoing operations. The Debtors’ storage facilities offices for the

 management teams are serviced by Utility Providers. Any interruption in utility services—even

 for a brief period of time—would disrupt the Debtors’ ability to continue their business operations

 and would irreparably impact the going concern value of the enterprise. Such a result would

 adversely affect the Debtors’ restructuring efforts. I believe it is critical that the Debtors obtain

 the relief requested herein to ensure they are able to maintain and pay for utility services on an

 uninterrupted basis throughout these chapter 11 cases. Accordingly, I respectfully ask the Court

 to grant the relief requested in the Utilities Motion.




                                                   26
Case 21-31119-mvl11 Doc 25 Filed 06/29/21        Entered 06/29/21 13:55:08     Page 27 of 29




                    Emergency Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 362(d),
                    363(b), and 503(b), and Fed. R. Bankr. P. 4001, 6003, and 6004 for
                    Interim and Final Authority to (I) Continue Insurance Policies and Pay
                    All Obligations with Respect Thereof, and (II) Granting Related Relief
                    (the “Insurance Motion”)25




 25
      ECF No. 20.
                                            27
Case 21-31119-mvl11 Doc 25 Filed 06/29/21      Entered 06/29/21 13:55:08   Page 28 of 29




                      [Remainder of Page Intentionally Left Blank]




                                          28
Case 21-31119-mvl11 Doc 25 Filed 06/29/21            Entered 06/29/21 13:55:08       Page 29 of 29




        I declare under penalty of perjury that, after reasonable inquiry, the foregoing is true and

 correct to the best of my knowledge, information, and belief.


 Executed this 29th day of June, 2021

                                                  /s/ Robert D. Albergotti
                                                  Robert D. Albergotti
                                                  Director
                                                  GVS Portfolio I C, LLC




                                                29
